--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 3rd day of September, 2004.

AMONG:

> > > WATER-CAPITAL-HOLDING LTD., a company duly formed under the laws of Dubai
> > > and the United Arab Emirates, having an address c/o Meyer-Reumann, Legal
> > > Consultancy, World Trade Center, level 13, P.O. Box 9353, Dubai, United
> > > Arab Emirates
> > > 
> > > (hereinafter called the "Vendor")

OF THE FIRST PART

AND:

> > > V G TECH, INC., a corporation duly formed under the laws of Nevada with
> > > its principal office at 4676 West 6th Avenue, Suite A, Vancouver, British
> > > Columbia, Canada V6K 1V7
> > > 
> > > (hereinafter called the "Purchaser")

OF THE SECOND PART

AND:

> > > AQUA SOCIETY GMBH, a company with limited liability duly formed under the
> > > laws of Germany with its principal office at Raiffeisenstrasse 1, D-61169,
> > > Friedberg, Germany
> > > 
> > > (hereinafter called the "Company")

OF THE THIRD PART

AND:

> > > STEVE LIVINGSTON of 2345 West 15th Avenue, Vancouver, British Columbia,
> > > Canada V6K 249
> > > 
> > > (hereinafter called the "Principal Shareholder")

OF THE FOURTH PART

WHEREAS:

A.                The Purchaser has offered to purchase all of the issued and
outstanding shares of the Company;

B.                The Vendor has agreed to sell to the Purchaser all of the
issued and outstanding shares of the Company held by the Vendor on the terms and
conditions set forth herein;

1

--------------------------------------------------------------------------------

C.                 In order to induce the Vendor to sell the shares of the
Company to the Purchaser, the Principal Shareholder has agreed to transfer to
the Vendor certain shares of the Purchaser;

D.                 In order to record the terms and conditions of the agreement
among them the parties wish to enter into this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor and to the Company,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:

1.                INTERPRETATION

1.1                                 Where used herein or in any amendments or
Schedules hereto, the following terms shall have the following meanings:

  (a)     
"Business" means the business in which the Company is engaged, namely:
     
(i)     
the sale of equipment for the extraction of potable water from the atmosphere;
and
     
(ii)     
any other enterprise that is directly related to the foregoing.
    (b)     
"Closing Date" means the fifth business day following the day on which the
Company delivers the financial statements referred to in Article 5 to the
Purchaser or such other date as may be mutually agreed upon by the parties
hereto but in any event not more than 60 days from the date of this Agreement.
    (c)     
"Company Financial Statements" means those financial statements of the Company,
audited in accordance with Generally Accepted Accounting Principals of the
United States of America, as at July 31, 2004, which are attached as Schedule
"A" hereto.
    (d)     
"Company Shares" means the one share of common stock in the capital of the
Company held by the Vendor, being all of the issued and outstanding shares of
the Company.
    (e)     
"Principal Shares" means the 36,000,000 presently issued restricted common
shares of the Purchaser to be transferred to the Vendor as described in
paragraph 2.5.
    (f)     
"Purchaser Audited Financial Statements" means those audited financial
statements of the Purchaser as at September 30, 2003, attached as Schedule "B"
hereto.
    (g)     
"Purchaser Financial Statements" means, collectively, the Purchaser Audited
Financial Statements and the Purchaser Unaudited Financial Statements.

2

--------------------------------------------------------------------------------


  (h)     
"Purchaser Shares" means those fully paid and non-assessable post-split shares
in the common stock of the Purchaser to be issued by the Purchaser to the Vendor
as set out in Article 2.
    (i)     
"Purchaser Unaudited Financial Statements" means those unaudited financial
statements of the Purchaser as at June 30, 2004, attached as Schedule "B"
hereto.
    (j)     
"Purchaser Warrants" means those special warrants, in the form attached as
Schedule "I" hereto, entitling the holder to acquire one share in the common
stock of the purchaser for each special warrant held, to be issued by the
Purchaser to the Vendor pursuant to Article 2.
    (k)     
"Securities Act" means the United States Securities Act of 1933.

1.2                                  All dollar amounts referred to in this
Agreement are in United States funds, unless expressly stated otherwise.

1.3                                  The following schedules are attached to and
form part of this Agreement:

                Schedule A - Company Financial Statements
                Schedule B - Purchaser Financial Statements
                Schedule C - Employment, Service & Pension Agreements of the
Company
                Schedule D - Real Property & Leases of the Company
                Schedule E - Encumbrances on the Company's Assets
                Schedule F - Company Litigation
                Schedule G - Purchaser Litigation
                Schedule H - Registered Trademarks, Trade Names & Patents of the
Company
                Schedule I - Form of Purchaser Warrants

2.                SHARE EXCHANGE AND PURCHASE OF SHARES

2.1                                 The Vendor hereby covenants and agrees to
sell, assign and transfer to the Purchaser, and the Purchaser covenants and
agrees to purchase from the Vendor, the Company Shares held by the Vendor.

2.2                                In consideration for the sale of the Company
Shares by the Vendor to the Purchaser, the Purchaser shall:

                (a)                 allot and issue to the Vendor the Purchaser
Shares; and

                (b)                 issue to the Vendor the Purchaser Warrants.

2.3                 The total number of Purchaser Shares to be allotted and
issued by the Purchaser to the Vendor and the Nominees shall be 10,000,000
shares.

2.4                 The total number of Purchaser Warrants to be issued by the
Purchaser to the Vendor and the Nominees shall be 34,000,000 special warrants.

3

--------------------------------------------------------------------------------

2.5                                In consideration for the Vendor entering into
this Agreement and completing the sale of the Company Shares to the Purchaser,
the Principal Shareholder agrees to transfer the Principal Shares to the Vendor
on the Closing Date.

2.6                                 The Vendor acknowledges that the Purchaser
Shares are "restricted securities" within the meaning of the Securities Act and
will be issued to the Vendor in accordance with Regulation S of the Securities
Act. Any certificates representing the Purchaser Shares will be endorsed with
the following legend in accordance with Regulation S of the Securities Act:

> > "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN
> > RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
> > PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT
> > BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
> > ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
> > REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> > REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
> > MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT".

2.7                                 The Vendor acknowledges that the Purchaser
Warrants and the securities to be issued upon their exercise are "restricted
securities" within the meaning of the Securities Act and will be issued to the
Vendor in accordance with Regulation S of the Securities Act. Any certificates
representing the Purchaser Warrants will be endorsed with the following legend
in accordance with Regulation S of the Securities Act:

> > "THE SPECIAL WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO
> > BE ISSUED UPON THE EXERCISE OF THESE SPECIAL WARRANTS HAVE NOT BEEN
> > REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN
> > ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
> > THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. THESE SPECIAL
> > WARRANTS MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
> > EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
> > EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
> > FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THESE
> > SPECIAL WARRANTS OR THE SECURITIES TO BE ISSUED ON THE EXERCISE OF THESE
> > SPECIAL WARRANTS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. THE
> > SPECIAL WARRANTS REPRESENTED BY THIS CERTIFICATE MAY NOT BE EXERCISED BY OR
> > ON BEHALF OF ANY U.S. PERSON AS THAT TERM IS DEFINED BY REGULATION S UNLESS
> > REGISTERED UNDER THE ACT OR AN EXEMPTION TO REGISTRATION IS AVAILABLE."

4

--------------------------------------------------------------------------------

3.                 COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND
THE COMPANY

                                The Vendor and the Company jointly and severally
covenant with and represent and warrant to the Purchaser as follows, and
acknowledge that the Purchaser is relying upon such covenants, representations
and warranties in connection with the purchase by the Purchaser of the Company
Shares:

3.1                                 The Company has been duly incorporated and
organized, is a validly existing company with limited liability and is in good
standing under the laws of Germany; it has the corporate power to own or lease
its property and to carry on the Business; it is duly qualified as a company
with limited liability to do business and is in good standing with respect
thereto in each jurisdiction in which the nature of the Business or the property
owned or leased by it makes such qualification necessary; and it has all
necessary licenses, permits, authorizations and consents to operate its Business
in accordance with the terms of its business plan.

3.2                                 The stated share capital of the Company is ¬
25,000 with one share issued and outstanding.

3.3                                 The Company Shares owned by the Vendor are
owned by it as the beneficial and recorded owner with good and marketable title
thereto, free and clear of all mortgages, liens, charges, security interests,
adverse claims, pledges, encumbrances and demands whatsoever.

3.4                                 No person, firm or corporation has any
agreement or option or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase from
the Vendor of any of the Company Shares held by it.

3.5                                 No person, firm or corporation has any
agreement or option, including convertible securities, warrants or convertible
obligations of any nature, or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement or option for the
purchase, subscription, allotment or issuance of any of the unissued shares in
the capital of the Company or of any securities of the Company.

3.6                                 The Company does not have any subsidiaries
or agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations and will not prior to the Closing Date acquire, or
agree to acquire, any subsidiary or business without the prior written consent
of the Purchaser.

3.7                                 The Company will not, without the prior
written consent of the Purchaser, issue any additional shares from and after the
date hereof to the Closing Date or create any options, warrants or rights for
any person to subscribe for or acquire any unissued shares in the capital of the
Company.

3.8                                 The Company is not a party to or bound by
any guarantee, warranty, indemnification, assumption or endorsement or any other
like commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.

3.9                                 The books and records of the Company fairly
and correctly set out and disclose in all material respects, in accordance with
generally accepted accounting principles, the financial

5

--------------------------------------------------------------------------------

position of the Company as at the date hereof, and all material financial
transactions of the Company relating to the Business have been accurately
recorded in such books and records.

3.10                                The Company Financial Statements present
fairly the assets, liabilities (whether accrued, absolute, contingent or
otherwise) and the financial condition of the Company as at the date thereof and
there will not be, prior to the Closing Date, any increase in such liabilities.

3.11                                The entering into of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any of the terms and provisions of the constating documents or
bylaws of the Company or of any indenture, instrument or agreement, written or
oral, to which the Company or the Vendor may be a party.

3.12                                The entering into of this Agreement and the
consummation of the transactions contemplated hereby will not, to the best of
the knowledge of the Company and the Vendor, result in the violation of any law
or regulation of Germany or of any states in which they are resident or in which
the Business is or at the Closing Date will be carried on or of any municipal
bylaw or ordinance to which the Company or the Business may be subject.

3.13                                This Agreement has been duly authorized,
validly executed and delivered by the Company and the Vendor.

3.14                                The Business has been carried on in the
ordinary and normal course by the Company since the date of the Company
Financial Statements and will be carried on by the Company in the ordinary and
normal course after the date hereof and up to the Closing Date.

3.15                                Except in connection with the real property
leases described on Schedule D hereto, no capital expenditures in excess of
$5,000 have been made or authorized by the Company since the date of the Company
Financial Statements and no capital expenditures in excess of $5,000 will be
made or authorized by the Company after the date hereof and up to the Closing
Date without the prior written consent of the Purchaser.

3.16                                Except as disclosed in the Schedules hereto,
the Company is not a party to any written or oral employment, service or pension
agreement, and, the Company does not have any employees who cannot be dismissed
on not more than one months notice without further liability.

3.17                                Except as disclosed in the Schedules hereto,
the Company does not have outstanding any bonds, debentures, mortgages, notes or
other indebtedness, and the Company is not under any agreement to create or
issue any bonds, debentures, mortgages, notes or other indebtedness, except
liabilities incurred in the ordinary course of business.

3.18                                Except as disclosed in the Schedules hereto,
the Company is not the owner, lessee or under any agreement to own or lease any
real property.

3.19                                Except as disclosed in the Schedules hereto,
the Company owns, possesses and has good and marketable title to its
undertaking, property and assets, and without restricting the generality of the
foregoing, all those assets described in the balance sheet included in the
Company Financial Statements, free and clear of any and all mortgages, liens,
pledges, charges, security interests, encumbrances, actions, claims or demands
of any nature whatsoever or howsoever arising.

6

--------------------------------------------------------------------------------

3.20                                The Company has its property insured against
loss or damage by all insurable hazards or risks on a replacement cost basis and
such insurance coverage will be continued in full force and effect to and
including the Closing Date; to the best of the knowledge of the Company and the
Vendor, the Company is not in default with respect to any of the provisions
contained in any such insurance policy and has not failed to give any notice or
present any claim under any such insurance policy in due and timely fashion.

3.21                                Except as disclosed herein the Company does
not have any outstanding material agreements, contracts or commitments, whether
written or oral, of any nature or kind whatsoever, including, but not limited
to, employment agreements, except:

  (a)     
agreements, contracts and commitments in the ordinary course of business;
    (b)     
service contracts on office equipment;
    (c)     
the employment, services and pension agreements described in the Schedules
hereto; and
    (d)     
the lease described in the Schedules hereto.

3.22                                 Except as provided in the Schedules hereto,
there are no actions, suits or proceedings (whether or not purportedly on behalf
of the Company), pending or threatened against or affecting the Company or
affecting the Business, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and neither the Company nor the Vendor are
aware of any existing ground on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success.

3.23                                The Company is not in material default or
breach of any contracts, agreements, written or oral, indentures or other
instruments to which it is a party and there are no facts, which, after notice
or lapse of time or both, that would constitute such a default or breach, and
all such contracts, agreements, indentures or other instruments are now in good
standing and the Company is entitled to all benefits thereunder.

3.24                                The Company has the right to use all of the
registered trade marks and trade names, both domestic and foreign, in relation
to the Business as set out in the Schedules hereto.

3.25                                To the best of the knowledge of the Company
and the Vendor, the conduct of the Business does not infringe upon the patents,
trade marks, trade names or copyrights, domestic or foreign, of any other
person, firm or corporation.

3.26                                 To the best of the knowledge of the Company
and the Vendor, the Company is conducting and will conduct the Business in
compliance with all applicable laws, rules and regulations of each jurisdiction
in which the Business is or will be carried on, the Company is not in material
breach of any such laws, rules or regulations and is, or will be on the Closing
Date, fully licensed, registered or qualified in each jurisdiction in which the
Company owns or leases property or carries on or proposes to carry on the
Business to enable the Business to be carried on as now conducted and its
property and assets to be owned, leased and operated, and all

7

--------------------------------------------------------------------------------

such licenses, registrations and qualifications are or will be on the Closing
Date valid and subsisting and in good standing and that none of the same
contains or will contain any provision, condition or limitation which has or may
have a materially adverse effect on the operation of the Business.

3.27                                All facilities and equipment owned or used
by the Company in connection with the Business are in good operating condition
and are in a state of good repair and maintenance.

3.28                                Except as disclosed in the Company Financial
Statements and salaries incurred in the ordinary course of business since the
date thereof, the Company has no loans or indebtedness outstanding which have
been made to or from directors, former directors, officers, shareholders and
employees of the Company or to any person or corporate body not dealing at arm's
length with any of the foregoing, and will not, prior to closing, pay any such
indebtedness unless in accordance with budgets agreed in writing by the
Purchaser.

3.29                                The Company has made full disclosure to the
Purchaser of all aspects of the Business and has made all of its books and
records available to the representatives of the Purchaser in order to assist the
Purchaser in the performance of its due diligence searches and no material facts
in relation to the Business have been concealed by the Company or the Vendor.

3.30                                There are no material liabilities of the
Company of any kind whatsoever, whether or not accrued and whether or not
determined or determinable, in respect of which the Company or the Purchaser may
become liable on or after the consummation of the transaction contemplated by
this Agreement, other than liabilities which may be reflected on the Company
Financial Statements, liabilities disclosed or referred to in this Agreement or
in the Schedules attached hereto, or liabilities incurred in the ordinary course
of business and attributable to the period since the date of the Company
Financial Statements, none of which has been materially adverse to the nature of
the Business, results of operations, assets, financial condition or manner of
conducting the Business.

3.31                                The Articles, bylaws and other constating
documents of the Company in effect with the appropriate corporate authorities as
at the date of this Agreement will remain in full force and effect without any
changes thereto as at the Closing Date.

3.32                                The directors and officers of the Company
are as follows:

  Name  Position      Achim Stamm  Managing Director   

3.33                                The Vendor represents and warrants to the
Purchaser and the Principal Shareholder that the Vendor is not a "U.S. Person"
as defined by Regulation S of the United States Securities Act of 1933 and is
not acquiring the Purchaser Shares for the account or benefit of a U.S. Person.

3.34                                The Vendor represents and warrants to the
Purchaser that it is acquiring the Purchaser Shares for investment purposes,
only, with no present intention of dividing its interest with others or
reselling or otherwise disposing of any or all of the Purchaser Shares.

8

--------------------------------------------------------------------------------

3.35                                The Vendor acknowledges that the Vendor was
not in the United States at the time the offer to acquire the Purchaser Shares
was received it.

4.                 COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
AND THE PRINCIPAL SHAREHOLDER

                                The Purchaser and the Principal Shareholder
covenant with and represent and warrant to the Vendor and the Company as follows
and acknowledge that the Vendor is relying upon such covenants, representations
and warranties in entering into this Agreement:

4.1                                The Purchaser has been duly incorporated and
organized and is validly subsisting under the laws of the State of Nevada; it is
a reporting issuer under the United States Securities Exchange Act of 1934 and
is in good standing with respect to all filings required to be made under such
statutes with the United States Securities and Exchange Commission; it has the
corporate power to own or lease its properties and to carry on its business as
now being conducted by it; and it is duly qualified as a corporation to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of its business or the property owned or leased by it makes
such qualification necessary.

4.2                                 The authorized capital of the Purchaser
consists of 100,000,000 shares of common stock with a par value $0.001 per
share, of which 69,908,000 shares are currently issued and outstanding as fully
paid and non-assessable.

4.3                                 No person, firm or corporation has any
agreement or option, including convertible securities, warrants or convertible
obligations of any nature, or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement or option for the
purchase, subscription, allotment or issuance of any of the unissued shares in
the capital of the Purchaser.

4.4                                 The Purchaser will not, without the prior
written consent of the Vendor, issue any additional shares from and after the
date hereof to the Closing Date or create any options, warrants or rights for
any person to subscribe for any unissued shares in the capital of the Purchaser.

4.5                                 The directors and officers of the Purchaser
are as follows:

  Name  Position    Steve Livingston   Director, President, Secretary and
Treasurer 

4.6                                The Purchaser Audited Financial Statements
present fairly the assets, liabilities (whether accrued, absolute, contingent or
otherwise) and the financial condition of the Purchaser as at the date thereof.

4.7                                 The Purchaser Unaudited Financial Statements
present fairly the assets, liabilities (whether accrued, absolute, contingent or
otherwise) and the financial condition of the Purchaser as of the date thereof
and there will not be, prior to the Closing Date, any material increase in such
liabilities.

9

--------------------------------------------------------------------------------

4.8                                 There have been no material adverse changes
in the financial position or condition of the Purchaser or damage, loss or
destruction materially affecting the business or property of the Purchaser since
the date of the Purchaser Unaudited Financial Statements except as may be
disclosed by the Purchaser in Current Reports on Form 8-K filed with the United
States Securities and Exchange Commission.

4.9                                 The Purchaser has made full disclosure to
the Company of all material aspects of the Purchaser's business and has made all
of its books and records available to the representatives of the Company in
order to assist the Company in the performance of its due diligence searches and
no material facts in relation to the Purchaser's business have been concealed by
the Purchaser.

4.10                                The Purchaser is not a party to or bound by
any agreement or guarantee, warranty, indemnification, assumption or endorsement
or any other like commitment of the obligations, liabilities (contingent or
otherwise) or indebtedness or any other person, firm or corporation.

4.11                                Except as disclosed in the Schedules
attached hereto, there are no actions, suits or proceedings (whether or not
purportedly on behalf of the Purchaser), pending or threatened against or
affecting the Purchaser or affecting the Purchaser's business, at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign and the Purchaser is not aware of any existing ground on which any such
action, suit or proceeding might be commenced with any reasonable likelihood of
success.

4.12                                The Purchaser's common shares are quoted on
the NASD OTC Bulletin Board and the Purchaser is not in breach of any
regulation, by-law or policy of, or any of the terms and conditions of its
quotation on the NASD OTC Bulletin Board applicable to the Purchaser or its
operations.

4.13                                The Purchaser does not currently have any
employees and is not party to any collective agreements with any labour unions
or other association of employees.

4.14                                The Purchaser does not have any subsidiaries
or agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations and will not prior to the Closing Date acquire, or
agree to acquire, any subsidiary or business without the prior written consent
of the Company.

4.15                                The business of the Purchaser now and until
the Closing Date will be carried on in the ordinary and normal course after the
date hereof and upon to the Closing Date and no material transactions shall be
entered into until the Closing Date without the prior written consent of the
Vendor.

4.16                                No liability, cost or expense will be
incurred or payable by the Purchaser in connection with the disposition of any
of its properties.

4.17                                No capital expenditures in excess of $5,000
have been made or authorized by the Purchaser since the date of the Purchaser
Audited Financial Statements and no capital

10

--------------------------------------------------------------------------------

expenditures in excess of $5,000 will be made or authorized by the Purchaser
after the date hereof and up to the Closing Date without the prior written
consent of the Vendor.

4.18                                The Purchaser is not indebted to any of its
directors or officers nor are any of the Purchaser's directors or officers
indebted to the Purchaser.

4.19                                The Purchaser has good and marketable title
to its properties and assets as set out in the Purchaser Audited Financial
Statements and such properties and assets are not subject to any mortgages,
pledges, liens, charges, security interests, encumbrances, actions, claims or
demands of any nature whatsoever or howsoever arising.

4.20                                The Corporate Charter, Articles of
Incorporation and Bylaws and any other constating documents of the Purchaser in
effect with the appropriate corporate authorities as at the date of this
Agreement will not have been materially changed as at the Closing Date other
than to effect any changes set out in Article 5.

4.21                                There are no material liabilities of the
Purchaser of any kind whatsoever, whether or not accrued and whether or not
determined or determinable, in respect of which the Purchaser or the Company may
become liable on or after the consummation of the transaction contemplated by
this Agreement, other than liabilities which may be reflected on the Purchaser
Audited Financial Statements, liabilities disclosed or referred to in this
Agreement or in the Schedules attached hereto, or liabilities incurred in the
ordinary course of business and attributable to the period since the date of the
Purchaser Audited Financial Statements, none of which has been materially
adverse to the nature of the Purchaser's business, results of operations,
assets, financial condition or manner of conducting the Purchaser's business.

4.22                                The entering into of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any of the terms and provisions of the constating documents or
bylaws of the Purchaser or of any indenture, instrument or agreement, written or
oral, to which the Purchaser may be a party.

4.23                                The entering into of this Agreement and the
consummation of the transactions contemplated hereby will not, to the best of
the knowledge of the Purchaser, result in the violation of any law or regulation
of the United States or the State of Nevada or of any local government bylaw or
ordinance to which the Purchaser or the Purchaser's business may be subject.

4.24                                This Agreement has been duly authorized,
validly executed and delivered by the Purchaser.

4.25                                The Purchaser has no contracts with any
officers, directors, accountants, lawyers or others which cannot be terminated
with not more than one month's notice.

4.26                                No agreement has been made with Purchaser in
respect of the purchase and sale contemplated by this Agreement that could give
rise to any valid claim by any person against the Company or the Vendor for a
finder's fee, brokerage commission or similar payment.

11

--------------------------------------------------------------------------------

5.                ACTS IN CONTEMPLATION OF CLOSING

5.1                                 The Company covenants and agrees with the
Purchaser and the Principal Shareholder to, prior to or on the Closing Date,
deliver to the Purchaser the Company Financial Statements to be reviewed and
commented upon or audited by the Purchaser or the Purchaser's agent as may
required by Item 310 of Regulation SB of the United States Securities and
Exchange Commission in order to permit the Purchaser to make the United States
Securities and Exchange Commission filings required in respect of the purchase
and sale of the shares of the Company in accordance with this Agreement.

6.                CONDITIONS OF CLOSING

6.1                                 All obligations of the Purchaser under this
Agreement are subject to the fulfilment, at or prior to the Closing Date, of the
following conditions:

  (a)     
Except as affected by the completion of the acts set out in Article 5, the
respective representations and warranties of the Vendor and the Company
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to the Purchaser pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which the information in this
Agreement or any such Schedule or certificate is given, and the Purchaser shall
have received on the Closing Date certificates dated as of the Closing Date, in
forms satisfactory to counsel for the Purchaser and signed under seal by the
Vendor and by two senior officers of the Company to the effect that their
respective representations and warranties referred to above are true and correct
on and as of the Closing Date with the same force and effect as though made on
and as of such date, provided that the acceptance of such certificates and the
closing of the transactions herein provided for shall not be a waiver of the
respective representations and warranties contained in Articles 3 and 4 or in
any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Purchaser;
    (b)     
the Company shall have caused to be delivered to the Purchaser either a
certificate of an officer of the Company or, at the Purchaser's election, an
opinion of legal counsel acceptable to the Purchaser's legal counsel, in either
case, in form and substance satisfactory to the Purchaser, dated as of the
Closing Date, to the effect that:
     
(i)     
the Company owns, possesses and has good and marketable title to its
undertaking, property and assets, and without restricting the generality of the
foregoing, those assets described in the balance sheet included in the Company
Financial Statements, free and clear of any and all mortgages, liens, pledges,
charges, security interests, encumbrances, actions, claims or demands of any
nature whatsoever and howsoever arising;

12

--------------------------------------------------------------------------------

   
(ii)
the Company has been duly incorporated, organized and is validly existing under
the laws of Germany, it has the corporate power to own or lease its properties
and to carry on its business that is now being conducted by it and is in good
standing with respect to filings with the appropriate governmental authorities;
           
(iii)
the issued and authorized capital of the Company is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;
           
(iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Company Shares to be duly and validly
transferred to and registered in the name of the Purchaser; and

           
(v)
the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the Company Shares to the
Purchaser, will not be in breach of any laws of Germany , and, in particular but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Vendor and the Company has not breached and the
consummation of the purchase and sale contemplated hereby will not be in breach
of any laws of Germany or of any other country or state in which a Vendor is
resident or the Company carries on business;
           
and, without limiting the generality of the foregoing, that all corporate
proceedings of the Company, its shareholders and directors and all other matters
which, in the reasonable opinion of counsel for the Purchaser, are material in
connection with the transaction of purchase and sale contemplated by this
Agreement, have been taken or are otherwise favourable to the completion of such
transaction.
          (c)     
At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the Company or the
Business (financial or otherwise) from that shown on or reflected in the Company
Financial Statements.
          (d)       
No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.
          (e)       
The Company shall have completed or be able to complete on the Closing Date
those acts required to have been done by it in contemplation of closing as set
out in Article 5.

6.2                                In the event any of the foregoing conditions
contained in paragraph 6.1 hereof are not fulfilled or performed at or before
the Closing Date to the reasonable satisfaction of the Purchaser, the Purchaser
may terminate this Agreement by written notice to the Vendor and in such event
the Purchaser shall be released from all further obligations hereunder but any
of such conditions may be waived in writing in whole or in part by the Purchaser
without prejudice to its rights of termination in the event of the
non-fulfilment of any other conditions.

13

--------------------------------------------------------------------------------

6.3                                All obligations of the Vendor under this
Agreement are subject to the fulfilment, at or prior to the Closing Date, of the
following conditions:

  (a)     
The representations and warranties of the Purchaser contained in this Agreement
or in any Schedule hereto or certificate or other document delivered to the
Company and the Vendor pursuant hereto shall be substantially true and correct
as of the date hereof and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on and as of such
date, regardless of the date as of which the information in this Agreement or
any such Schedule or certificate is given, and the Vendor shall have received on
the Closing Date a certificate dated as of the Closing Date, in a form
satisfactory to the Vendor and signed under seal by two senior officers of the
Purchaser, to the effect that such representations and warranties referred to
above are true and correct on and as of the Closing Date with the same force and
effect as though made on and as of such date, provided that the acceptance of
such certificate and the closing of the transaction herein provided for shall
not be a waiver of the representations and warranties contained in Article 4 or
in any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Vendor.
    (b)     
The Purchaser shall have caused to be delivered to the Vendor either a
certificate of an officer of the Purchaser or, at the Vendor's election, an
opinion of legal counsel acceptable to counsel to the Vendor, in either case, in
form and substance satisfactory to the Vendor, dated as of the Closing Date, to
the effect that:
     
(i)     
the Purchaser has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada, it has the corporate power to own or
lease its properties and to carry on its business that is now being conducted by
it and is in good standing with respect to all filings with the appropriate
corporate authorities in Nevada and with respect to all annual and quarterly
filings with the United States Securities and Exchange Commission;
     
(ii)     
the issued and authorized capital of the Purchaser is as set out in this
Agreement and all issued shares have been validly issued as fully paid and
non-assessable;
     
(iii)     
all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Purchaser Warrants to be duly and validly
issued to the Vendor and the Purchaser Shares to be duly and validly allotted
and issued to and registered in the name of the Vendor;
     
(iv)     
the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Purchaser Shares
and the Purchaser Warrants to the Vendor, in consideration of the purchase of
the Company Shares from the Vendor, will not be in breach of any laws of Nevada
and, in particular,

14

--------------------------------------------------------------------------------

   
but without limiting the generality of the foregoing, the execution and delivery
of this Agreement by the Purchaser has not breached, and the consummation of the
purchase and sale contemplated hereby will not be in breach of, any securities
laws of the United States of America;
     
and, without limiting the generality of the foregoing, that all corporate
proceedings of the Purchaser, its shareholders and directors and all other
matters which, in the reasonable opinion of counsel for the Company, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favourable to the completion of
such transaction.
    (c)     
At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Purchaser from that shown on or reflected in the Purchaser
Audited Financial Statements.
    (d)     
The Purchaser shall have completed or be able to complete on the Closing Date
those acts required to have been done by it in contemplation of closing as set
out in Article 5.

6.4                                 In the event that any of the conditions
contained in paragraph 6.3 hereof shall not be fulfilled or performed by the
Purchaser at or before the Closing Date to the reasonable satisfaction of the
Vendor then the Vendor shall have all the rights and privileges granted to the
Purchaser under paragraph 6.2, mutatis mutandis.

7.                CLOSING ARRANGEMENTS

7.1                                The closing shall take place on the Closing
Date at the offices of O'Neill Law Group PLLC at Suite 1880, 1055 West Georgia
Street, Vancouver, British Columbia, Canada V6E 3P3.

7.2                                 On the Closing Date, upon fulfilment of all
the conditions set out in Article 6 which have not been waived in writing by the
Purchaser or by the Vendor, as the case may be, then:

  (a)     
the Vendor shall deliver to the Purchaser:
     
(i)     
certificates representing all the Company Shares duly endorsed in blank for
transfer or with a stock power of attorney (in either case with the signature
guaranteed by the appropriate official) with all applicable security transfer
taxes paid;
     
(ii)     
the certificates and officer's certificate or opinion referred to in paragraph
6.1; and
     
(iii)     
evidence satisfactory to the Purchaser and its legal counsel of the completion
by the Company and the Vendor of those acts referred to in paragraph 5.1.

15

--------------------------------------------------------------------------------

  (b)     
the Vendor and the Company shall cause the Company Shares to be transferred into
the name of the Purchaser, or its nominee, to be duly and regularly recorded in
the books and records of the Company;
    (c)     
the Purchaser shall issue and deliver to the Vendor:
     
(i)     
certificates representing the Purchaser Shares and the Purchaser Warrants duly
endorsed with legends, acceptable to the Purchaser's counsel, respecting
restrictions on transfer as required by or necessary under the applicable
securities legislation of the United States or any state, including, but not
limited to, the non-transferability of such shares for a period of one year from
the Closing Date;
     
(ii)     
the certificates and officer's certificate or opinion referred to in paragraph
6.3; and
     
(iii)     
sequential resignations and directors resolutions such that all of the directors
and officers of the Purchaser will have resigned and the following will have
been appointed directors and/or officers of the Purchaser immediately following
closing:


      Name  Position        Achim Stamm  Director, President, Secretary and
Treasurer 


  (d)



The Principal Shareholder shall deliver to the Vendor the certificates
representing all the Principal Shares duly endorsed in blank for transfer or
with a stock power of attorney (in either case with the signature guaranteed by
the appropriate official) with all applicable security transfer taxes paid.

8.                ACTS TO BE TAKEN AFTER CLOSING

8.1                                The Purchaser covenants and agrees with the
Company and the Vendor to, as soon as is reasonably practicable following the
Closing Date, seek the approval of its shareholders to amend the articles of the
Purchaser by:

  (a)      changing the name of the Purchaser to "Aqua Society, Inc."; and      
  (b)      increasing the number of shares of common stock that the Purchaser is
authorized to issue to 200,000,000 shares,

and, subject to the Purchaser obtaining such shareholder approval, to forthwith
take such actions as are necessary to effect those amendments to the articles of
the Purchaser.

9.                GENERAL PROVISIONS

9.1                                Time shall be of the essence of this
Agreement.

16

--------------------------------------------------------------------------------

9.2                                 This Agreement contains the whole agreement
between the parties hereto in respect of the purchase and sale of the Company
Shares and there are no warranties, representations, terms, conditions or
collateral agreements expressed, implied or statutory, other than as expressly
set forth in this Agreement.

9.3                                 This Agreement shall enure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns. The Purchaser may not assign this Agreement without the
consent of the Company which consent may be withheld for any reason whatsoever.

9.4                                 Any notice to be given under this Agreement
shall be duly and properly given if made in writing and delivered or telecopied
to the addressee at the address as set out on page one of this Agreement. Any
notice given as aforesaid shall be deemed to have been given or made on, if
delivered, the date on which it was delivered or, if telecopied, on the next
business day after it was telecopied. Any party hereto may change its address
for notice from time to time by providing notice of such change to the other
parties hereto in accordance with the foregoing.

9.5                                 This Agreement may be executed in one or
more counter-parts, each of which so executed shall constitute an original and
all of which together shall constitute one and the same agreement.

9.6                                 This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of Nevada, and each of the parties hereto irrevocably
attorns to the jurisdiction of the courts of the State of Nevada.

9.7                                 No claim shall be made by the Company or the
Vendor against the Purchaser, or by the Purchaser against the Company or the
Vendor, as a result of any misrepresentation or as a result of the breach of any
covenant or warranty herein contained unless the aggregate loss or damage to
such party exceeds $5,000.

-- INTENTIONALLY LEFT BLANK --

17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

THE COMMON SEAL OF    AQUA SOCIETY GMBH    was hereunto affixed in the presence
of:  c/s        Authorized Signatory        THE COMMON SEAL OF    V G TECH,
INC.  c/s  was hereunto affixed in the presence of:          Authorized
Signatory        THE COMMON SEAL OF    WATER-CAPITAL-HOLDING LTD.  c/s  was
hereunto affixed in the presence of:          Authorized Signatory       
SIGNED, SEALED AND DELIVERED    BY STEVE LIVINGSTON    in the presence of:     
      Signature of Witness  STEVE LIVINGSTON        Name          Address   


18

--------------------------------------------------------------------------------

SCHEDULE "A"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004


--------------------------------------------------------------------------------

 




V G TECH, INC.

(A Development Stage Company)

REPORT AND FINANCIAL STATEMENTS

September 30, 2003, and 2002

(Stated in US Dollars)




--------------------------------------------------------------------------------




 

INDEPENDENT AUDITORS' REPORT




To the Stockholders,

V G Tech, Inc.

We have audited the accompanying balance sheets of V G Tech, Inc. (A Development
Stage Company) as of September 30, 2003 and 2002 and the related statements of
operations, stockholders’ equity (deficit) and cash flows for each of the years
in the three year period ended September 30, 2003 and for the period March 2,
2000 (Date of Incorporation) to September 30, 2003.  These financial statements
are the responsibility of the Company's management.  Our responsibility is to
express an opinion on these financial statements based on our audits.

We conducted our audits in accordance with auditing standards generally accepted
in the United States of America.  Those standards require that we plan and
perform an audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement.  An audit includes examining on a
test basis, evidence supporting the amounts and disclosures in the financial
statements.  An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation.  We believe that our audits provide a
reasonable basis for our opinion.

In our opinion, these financial statements referred to above present fairly, in
all material respects, the financial position of V G Tech, Inc. as of September
30, 2003 and 2002 and the results of its operations and its cash flows for each
of the years in the three years ended September 30, 2003 and from March 2, 2000
(Date of Incorporation) to September 30, 2003, in conformity with accounting
principles generally accepted in the United States of America.

The accompanying financial statements referred to above have been prepared
assuming that the Company will continue as a going concern.  As discussed in
Note 1 to the financial statements, the Company is in the development stage, and
has no established source of revenue and is dependent on its ability to raise
capital from shareholders or other sources to sustain operations.  These
factors, along with other matters as set forth in Note 1, raise substantial
doubt that the Company will be able to continue as a going concern.  The
financial statements do not include any adjustments that might result from the
outcome of this uncertainty.




Vancouver, Canada

“AMISANO HANSON”

October 9, 2003

Chartered Accountants







 #


--------------------------------------------------------------------------------


V G TECH, INC.

(A Development Stage Company)

BALANCE SHEETS

September 30, 2003 and 2002

(Stated in US Dollars)




ASSETS

2003

2002

Current

   

Cash

$

1,913

$

-

Advances receivable – Notes 3 and 10

4,005

3,142

Capital assets – Note 4

8,101

5,021

       

$

14,019

$

8,163

     

LIABILITIES

Current

   

Accounts payable and accrued liabilities

$

16,000

$

-

Loans payable – Note 5

39,340

-

       

55,340

-

     

STOCKHOLDERS’ EQUITY (DEFICIENCY)

Common stock, $0.001 par value







25,000,000 shares authorized







17,515,000 (2002:  17,477,000) shares issued and outstanding

17,516

17,478

Capital in excess of par value

75,429

74,707

Deficit accumulated during the development stage

(

134,266)

(

84,022)

       

(

41,321)

8,163

       

$

14,019

$

8,163

     

Nature and Continuance of Operations - Note 1

Commitment – Note 8

 

 #




SEE ACCOMPANYING NOTES

 

--------------------------------------------------------------------------------

 
V G TECH, INC.
(A Development Stage Company)STATEMENTS OF OPERATIONS

for the years ended September 30, 2003, 2002 and 2001,

and for the period March 2, 2000 (Date of Incorporation) to September 30, 2003

(Stated in US Dollars)
 


       

March 2, 2000

       

(Date of Incor-

       

poration) to

 

September 30,

September 30,

 

2003

2002

2001

2003

Revenue

       

Sales

$

4,423

$

-

$

-

$

4,423

         

Expenses













Accounting and auditing fees

14,701

-

480

15,361

Advertising

-

-

-

2,202

Amortization

1,510

1,441

1,882

5,898

Bank charges and interest

286

-

209

584

Consulting fees – Note 10

25,197

-

-

43,097

Legal fees

2,148

-

19,045

21,193

Management fees

-

-

7,111

7,558

Office and miscellaneous

1,835

-

3,694

8,087

Printing

608

-

1,455

3,291

Telephone

1,522

-

1,605

4,323

Transfer agent and filing fees

3,488

-

-

3,488

Travel

2,319

-

-

2,319

Website costs

220

-

6,670

20,455

           

53,834

1,441

(

42,151)

137,856

         

Net loss before other item:

(

49,411)

(

1,441)

(

42,151)

(

133,433)

Other item:













Loss on disposal of capital asset

(

833)

-

-

(

833)

         

Net loss for the period

$

(

50,244)

$

(

1,441)

$

(

42,151)

$

(

134,266)

         

Basic loss per share

$

(

0.00)

$

(

0.00)

$

(

0.00)

           

Weighted average number of shares

 outstanding – Note 9




17,505,500




17,477,000




17,021,000







 3




SEE ACCOMPANYING NOTES


--------------------------------------------------------------------------------

 
V G TECH, INC.

(A Development Stage Company)

STATEMENTS OF CASH FLOWS

for the years ended September 30, 2003, 2002 and 2001,

and for the period March 2, 2000 (Date of Incorporation) to September 30, 2003

 (Stated in US Dollars)





       

March 2, 2000

       

(Date of Incor-

       

poration) to

 

September 30,

September 30,

 

2003

2002

2001

2003

Cash flows used in Operating Activities

       

Net loss for the period

$

(

50,244)

$

(

1,441)

$

(

42,151)

$

(

134,266)

Add item not involving cash:













Amortization

1,510

1,441

1,882

5,898

Issuance of common stock for expenses

-

-

-

1,800

Loss on disposal of capital assets

833

-

-

833

Changes in non-cash working capital items













Accounts payable and accrued liabilities

16,000

-

-

16,000

           

(

31,901)

-

(

40,269)

(

109,735)

         

Cash flow used in  Investing Activities













Advances receivable

(

863)

-

(

1,424)

(

4,005)

Acquisition of capital assets

(

5,423)

-

-

(

14,832)

           

(

6,286)

-

(

1,424)

(

18,837)

         

Cash flow from Financing Activities













Issuance of common stock

760

-

39,480

91,145

Loans payable

39,340

-

-

39,340

           

40,100

-

39,480

130,485

         

Increase (decrease) in cash during the period

1,913

-

(

2,213)

1,913

 













Cash, beginning of the period

-

-

2,213

-

         

Cash end of the period

$

1,913

$

-

$

-

$

1,913

         

Supplemental disclosure of

  cash flow information

       

Cash paid for:













Interest

$

-

$

-

$

-

$

-

         

Income taxes

$

-

$

-

$

-

$

-

         




 4




SEE ACCOMPANYING NOTES




--------------------------------------------------------------------------------

 




V G TECH, INC.

(A Development Stage Company)

STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT)

for the period March 2, 2000 (Date of Incorporation) to September 30, 2003

(Stated in US Dollars)




       

Deficit

         

Accumulated

       

Capital in

During the

   

Common Stock

Excess of

Development

   

Number*

Par Value

Par Value

Stage

Total

Capital stock issued

         

For services  –  at $0.002

9,000,000

$

9,000

$

(

7,200)

$

-

$

1,800

For cash  –  at $0.01

5,090,500

5,091

45,814

-

50,905

Net loss for the period

-

-

-

(

40,430)

(

40,430)

           

Balance, September 30, 2000

14,090,500

14,091

38,614

(

40,430)

12,275

Capital stock issued
















For cash  –  at $0.01

2,825,000

2,825

25,425

-

28,250

                – at $0.02

561,500

562

10,668

-

11,230

Net loss for the period

-

-

-

(

42,151)

(

42,151)

           

Balance, September 30, 2001

17,477,000

17,478

74,707

(

82,581)

9,604

Net loss for the period

-

-

-

(

1,441)

(

1,441)

           

Balance, September 30, 2002

17,477,000

17,478

74,707

(

84,022)

8,163

Capital stock issued
















For cash  –  at $0.02

38,000

38

722

-

760

Net loss for the period

-

-

-

(

50,244)

(

50,244)

           

Balance, September 30, 2003

17,515,000

$

17,516

$

75,429

$

(

134,266)

$

(

41,321)

           




*

The number of shares issued and outstanding and the allocation between par value
and capital in excess of par value has been restated to give retroactive effect
for a forward stock split on a five for one basis approved by the sole officer
and director on January 2, 2003.




 5




SEE ACCOMPANYING NOTES


--------------------------------------------------------------------------------





V G TECH, INC.

(A Development Stage Company)

NOTES TO THE FINANCIAL STATEMENTS

September 30, 2003 and 2002

(Stated in US Dollars)




Note 1

Nature and Continuance of Operations




The Company is in the development stage and is in the business of developing
high end computer generated 3D digital illustrations and special effects for
various industries.




These financial statements have been prepared on a going concern basis.  The
Company has accumulated a deficit of $134,266 since inception and has a working
capital deficiency of $53,427 at September 30, 2003.  Its ability to continue as
a going concern is dependent upon the ability of the Company to generate
profitable operations in the future and/or to obtain the necessary financing to
meet its obligations and repay its liabilities arising from normal business
operations when they come due.  




The Company’s current working capital is not sufficient to support current
commitments and operations and planned expansion for the next twelve months. The
Company estimates that it will require approximately $130,000 to fund its
operations and business plan for the next twelve months and may require an
additional $70,000 to purchase certain capital assets if the current consulting
agreement is discontinued. The Company’s services require further development
and accordingly current sales are limited. The Company currently has no formal
financing arrangements in place and can provide no assurance that additional
funding will be available on acceptable terms to the Company.  




The Company plans to obtain additional financing by loans from its director and
president however there is no guarantee that additional funds will be loaned.
The Company may also solicit loans from other non-affiliated individuals however
there is no assurance that such loans can be negotiated or that such financing
will be available on terms favourable to the Company. The Company may also
obtain additional financing by the sale of its common stock, however the Company
is not publicly listed nor is its stock currently quoted or traded and currently
there are no plans for the sale of common stock. The Company’s services require
further development and there can be no assurance that it will be successful in
selling its services. During the subsequent year, the cost of developing
services for sale is likely to exceed their sale proceeds.




The Company was incorporated in the State of Nevada, in the United States of
America on March 2, 2000.




Note 2

Summary of Significant Accounting Policies




The financial statements of the Company have been prepared in accordance with
accounting principles generally accepted in the United States of America.
 Because a precise determination of many assets and liabilities is dependent
upon future events, the preparation of financial statements for a period
necessarily involves the use of estimates which have been made using careful
judgement.  Actual results may vary from these estimates.

 #

 

 

--------------------------------------------------------------------------------

V G Tech, Inc.

(A Development Stage Company)

Notes to the Financial Statements

September 30, 2003 and 2002

(Stated in US Dollars) – Page #





Note 2

Summary of Significant Accounting Policies – (cont’d)




The financial statements have, in management’s opinion, been properly prepared
within reasonable limits of materiality and within the framework of the
significant accounting policies summarized below:




Development Stage

The Company is a development stage company as defined in Statement of Financial
Accounting Standards No. 7 as it is devoting substantially all of its efforts to
establish a new business and planned principal operations have not commenced.  




Capital Assets and Amortization

Capital assets are recorded at cost.  The Company provides for amortization
using the declining balance method at the following annual rates:

Furniture and fixtures

20%

Computer equipment

30%




Income Taxes

The Company follows Statement of Financial Accounting Standards No. 109,
“Accounting for Income Taxes” (“FAS 109”) which requires the use of the asset
and liability method of accounting of income taxes. Under the assets and
liability method of FAS 109, deferred tax assets and liabilities are recognized
for future tax consequences attributable to temporary differences between the
financial statements carrying amounts of existing assets and liabilities and
loss carry forwards and their respective tax bases. Deferred tax assets and
liabilities are measured using enacted tax rates expected to apply to taxable
income in the year in which those temporary differences are expected to be
recovered or settled.

Basic Loss Per Share

The Company reports basic loss per share in accordance with the Statement of
Financial Accounting Standards No. 128, “Earnings Per Share”.  Basic loss per
share is computed using the weighted average number of shares outstanding during
the period.  




Financial Instruments

The carrying value of the Company’s financial instruments, consisting of cash
and  accounts payable and accrued liabilities approximate their fair value due
to the short maturity of such instruments.  Advances and loans payable also
approximates their fair value.  Unless otherwise noted, it is management’s
opinion that the Company is not exposed to significant interest, currency or
credit risks arising from these financial instruments.

 #


--------------------------------------------------------------------------------

V G Tech, Inc.

(A Development Stage Company)

Notes to the Financial Statements

September 30, 2003 and 2002

(Stated in US Dollars) – Page #





Note 2

Summary of Significant Accounting Policies – (cont’d)




Revenue Recognition

Revenue from services provided for the development of 3D digital illustration is
recognized when services have been provided on a completed contract basis, no
significant obligations remain to be performed and collection is reasonably
assured.




Website Maintenance

Website maintenance costs are expensed as incurred.




Foreign Currency Translation

The Company uses Canadian dollars as its functional currency and US dollars as
its reporting currency.  Current assets and liabilities are translated at the
exchange rate in effect at the date of the balance sheet. Capital assets,
stockholders’ equity, revenues and expenses are translated at the exchange rates
in effect at the date of the transaction.  Any gains or losses arising as a
result of such translations are not included in operations but are reported as a
separate component of equity for cumulative translation adjustments.




New Accounting Standards

Management does not believe that any recently issued but not effective
accounting standards if currently adapted could have a material affect on the
accompanying financial statements.




Note 3

Advances Receivable – Note 10




Advances are due from a consultant to the Company.  This amount is unsecured,
non-interest bearing and has no specific terms for repayment.




Note 4

Capital Assets




 




2003

   

2002

   

Accumulated

       

Cost

Amortization

Net

 

Net

Furniture and fixtures

$

9,969

$

3,991

$

5,978

 

$

3,980

Computer equipment

2,363

240

2,123




1,041

             

$

12,332

$

4,231

$

8,101

 

$

5,021

           




 #


--------------------------------------------------------------------------------

V G Tech, Inc.

(A Development Stage Company)

Notes to the Financial Statements

September 30, 2003 and 2002

(Stated in US Dollars) – Page #







Note 5

Loans Payable




Loans payable are unsecured, non-interest bearing and have no specific terms for
repayment.  Included in loans payable at September 30, 2003 is $22,340 due to
the director of the Company.




Note 6

Deferred Tax Assets




The following table summarizes the significant components of the Company’s
deferred tax assets:

 

Total

Deferred Tax Assets

 

Non-capital losses carryforward

$

35,614

Valuation allowance for deferred tax asset

(

35,614)

     

$

-

   




The amount taken into income as deferred tax assets must reflect that portion of
the income tax loss carryforwards that is likely to be realized from future
operations.  The Company has chosen to provide an allowance of 100% against all
available income tax loss carryforwards, regardless of their time of expiry.




Note 7

Income Taxes




No provision for income taxes has been provided in these financial statements
due to the net loss.  At September 30, 2003 the Company has net operating loss
carryforwards, which expire commencing in 2022, totalling approximately
$128,368, the benefit of which has not been recorded in the financial
statements.




Note 8

Commitment




By a service agreement dated November 1, 2002, the Company agreed to pay $2,000
per month until November 30, 2003 to a graphic designer for consulting services.




Note 9

Share Capital




Pursuant to a directors resolution dated January 2, 2003 and effective on that
date, the Company declared a forward stock split and increased its issued common
stock on a five for one basis.  The number of shares and allocation between par
value of capital in excess of value referred to in these financial statements
has been restated wherever applicable to give retroactive effect on the forward
stock split.

 #


--------------------------------------------------------------------------------

V G Tech, Inc.

(A Development Stage Company)

Notes to the Financial Statements

September 30, 2003 and 2002

(Stated in US Dollars) – Page #





Note 10

Related Party Transactions – Note 5




During the years ended September 30, 2003, 2002 and 2001, and the period from
March 2, 2000 (Date of Incorporation) to September 30, 2003, the Company
incurred the following transactions with a director of the Company:




       

(Audited)

       

March 2, 2000

       

(Date of Incor-

       

poration) to

 

Year ended September30,

September 30,

 

2003

2002

2001

2003

Consulting fees

$

-

$

-

$

-

$

1,800

         




This charge was measured by the exchange amount, which is the amount agreed upon
by the transacting parties.




At September 30, 2002, the amount of the Advances receivable of $3,142, was due
from the director of the Company. This amount was unsecured, non-interest
bearing and had no specific terms for repayment.




Note 11

Economic Dependence




The Company received 100% of its sales revenue from one customer.

 #


--------------------------------------------------------------------------------

 
 
V G TECH, INC.

(A Development Stage Company)

INTERIM FINANCIAL STATEMENTS

June 30, 2004

(Unaudited)

(Stated in US Dollars)





--------------------------------------------------------------------------------



V G TECH, INC.

(A Development Stage Company)

INTERIM BALANCE SHEETS

June 30, 2004 and September 30, 2003

(Unaudited)

(Stated in US Dollars)







 

June 30,

September 30,

ASSETS

2004

2003

Current Assets

   

Cash

$

2,523

$

1,913

     

Advances receivable

-

4,005

Capital assets

6,727

8,101

       

$

9,250

$

14,019

     

LIABILITIES

Current Liabilities







Accounts payable and accrued liabilities

$

16,621

$

16,000

Loans payable – Note 4

56,835

39,340

       

73,456

55,340

     

STOCKHOLDERS’ DEFICIENCY

Common stock, $0.001 par value







25,000,000 shares authorized

17,477,000 (September 30, 2003:  17,515,000) shares issued

and outstanding

17,478

17,516

Capital in excess of par value

74,707

75,429

Deficit accumulated during the development stage

(

156,391)

(

134,266)

       

(

64,206)

(

41,321)

       

$

9,250

$

14,019

     





SEE ACCOMPANYING NOTES

 

--------------------------------------------------------------------------------




V G TECH, INC.

(A Development Stage Company)

INTERIM STATEMENTS OF OPERATIONS

for the three and nine month periods ended June 30, 2004 and 2003

and for the period March 2, 2000 (Date of Incorporation) to June 30, 2004

(Unaudited)

(Stated in US Dollars)




         

March 2, 2000

         

(Date of Incor-

 

Three months ended

Nine months ended

poration) to

 

June 30,

June 30,

June 30,

 

2004

2003

2004

2003

2004

Revenue

         

Sales

$

-

$

-

$

-

$

1,273

$

4,423

           

Expenses
















Accounting and audit fees

1,791

3,360

5,895

11,239

21,256

Advertising

-

-

165

-

2,367

Amortization

458

453

1,374

1,007

7,272

Bank charges and interest

-

31

70

114

654

Consulting fees – Note 3

3,000

6,470

7,625

19,196

50,722

Legal fees

-

315

1,884

315

23,077

Management fees

-

-

-

-

7,558

Office and miscellaneous

-

1,126

1,078

2,584

9,165

Printing

-

608

658

608

3,949

Telephone

202

654

1,039

982

5,362

Transfer agent and filing

 fees

618

-

2,337

-

5,825

Travel

-

-

-

220

2,319

Website costs

-

-

-

1,170

20,455

             

6,069

13,017

22,125

37,435

159,981

           

Loss before other item

(

6,069)

(

13,017)

(

22,125)

(

36,162)

(

155,558)

Other item:

         

Loss on disposal of capital  assets

-

-

-

-

(

833)

           

Net loss for the period

$

(

6,069)

$

(

13,017)

$

(

22,125)

$

(

36,162)

$

(

156,391)

           

Basic loss per share

$

(

0.00)

$

(

0.00)

$

(

0.00)

$

(

0.00)

             

Weighted average number of shares outstanding

17,477,000

17,515,000

17,495,584

17,502,333




           




--------------------------------------------------------------------------------


V G TECH, INC.

(A Development Stage Company)

INTERIM STATEMENTS OF CASH FLOWS

for the nine month period ended June 30, 2004 and 2003

and for the period March 2, 2000 (Date of Incorporation) to June 30, 2004

(Unaudited)

(Stated in US Dollars)




     

March 2, 2000

     

(Date of Incor-

 

Nine months ended

poration) to

 

June 30,

June 30,

 

2004

2003

2004

Cash flows from operating activities

     

Net loss for the period

$

(

22,125)

$

(

36,162)

$

(

156,391)

Add items not involving cash:










Amortization

1,374

1,007

7,272

Issuance of common stock for expenses

-

-

1,800

Loss on disposal of capital assets

-

-

833

Changes in non-cash working capital items:










Accounts payable and accrued liabilities

621

11,300

16,621

         

(

20,130)

(

23,855)

(

129,865)

       

Cash flows from (used in) Investing Activities










Advances from related parties

4,005

-

-

Acquisition of capital assets

-

(

5,423)

(

14,832)

         

4,005

(

5,423)

(

14,832)

       

Cash flows from Financing Activities










Issuance of capital stock




760

91,145

Cancellation of capital stock

(

760)

-

(

760)

Repayment of advances from a related party

-

3,142

-

Advances from a related party

-

8,740

-

Loans payable

17,495

17,000

56,835

         

16,735

29,642

147,220

       

Net increase in cash during the period

610

364

2,523

 










Cash at beginning of the period

1,913

-

-

       

Cash at end of the period

$

2,523

$

364

$

2,523

       

Supplemental disclosure of cash flow information:

     

Cash paid for:

     

Interest

$

-

$

-

$

-

       

Income taxes

$

-

$

-

$

-

       




--------------------------------------------------------------------------------



V G TECH, INC.

(A Development Stage Company)

STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT)

for the period March 2, 2000 (Date of Incorporation) to June 30, 2004

 (Unaudited)

(Stated in US Dollars)







       

Deficit

         

Accumulated

       

Capital in

During the

   

Common Stock

Excess of

Development

   

Number*

Par Value

Par Value

Stage

Total

Capital stock issued

         

For services

– at $0.002

9,000,000

$

9,000

$

(

7,200)

$

-

$

1,800

For cash

– at $0.01

5,090,500

5,091

45,814

-

50,905

Net loss for the period

-

-

-

(

40,430)

(

40,430)

           

Balance, September 30, 2000

14,090,500

14,091

38,614

(

40,430)

12,275

Capital stock issued
















For cash

– at $0.01

2,825,000

2,825

25,425

-

28,250

– at $0.02

561,500

562

10,668

-

11,230

Net loss for the period

-

-

-

(

42,151)

(

42,151)

           

Balance, September 30, 2001

17,477,000

17,478

74,707

(

82,581)

9,604

Net loss for the period

-

-

-

(

1,441)

(

1,441)

           

Balance, September 30, 2002

17,477,000

17,478

74,707

(

84,022)

8,163

Capital stock issued
















For cash

– at $0.02

38,000

38

722

-

760

Net loss for the period

-

-

-

(

50,244)

(

50,244)

           

Balance, September 30, 2003

17,515,000

17,516

75,429

(

134,266)

(

41,321)

Capital stock cancelled

(

38,000)

(

38)

(

722)

-

(

760)

Net loss for the period

-

-

-

(

22,125)

(

22,125)

           

Balance, June 30, 2004

17,477,000

$

17,478

$

74,707

$

(

156,391)

$

(

64,206)

           




*

The number of shares issued and outstanding and the allocation between par value
and capital in excess of par value has been restated to give retroactive effect
for a forward stock split on a five for one basis approved by the sole officer
and director on January 2, 2003.


--------------------------------------------------------------------------------




V G TECH, INC.

(A Development Stage Company)

NOTES TO THE FINANCIAL STATEMENTS

June 30, 2004

(Unaudited)

(Stated in US Dollars)




Note 1

Interim Financial Statements




While the information presented in the accompanying interim financial statements
is unaudited, it includes all adjustments which are, in the opinion of
management, necessary to present fairly the financial position, results of
operations and cash flows for the interim period presented.  All adjustments are
of a normal recurring nature.  It is suggested that these interim financial
statements be read in conjunction with the Company’s September 30, 2003 annual
financial statements.




Note 2

Continuance of Operations




The financial statements have been prepared using generally accepted accounting
principles in the United States of America applicable for a going concern which
assumes that the Company will realize its assets and discharge its liabilities
in the ordinary course of business.  At June 30, 2004, the Company has a working
capital deficiency of $70,933 and has accumulated losses of $156,391 since its
commencement.  Its ability to continue as a going concern is dependent upon the
ability of the Company to obtain the necessary financing to meet its obligations
and pay its liabilities arising from normal business operations when they come
due.




Note 3

Related Party Transactions – Note 4




During the interim periods, the Company incurred the following expense charged
by the director of the Company:




     

March 2, 2000

     

(Date of Incor-

 

Nine months ended

poration) to

 

June 30,

June 30,

 

2004

2003

2004

Consulting fees

$

-

$

-

$

1,800

       




This expenditure was measured by the exchange amount, which is the amount agreed
upon by the transacting parties.




Note 4

Loans Payable




The loans payable are unsecured, non-interest bearing and have no specific terms
for repayment.  Included in loans payable at June 30, 2004 is $35,836 (September
30, 2003:  $22,340) due to the director of the Company.




--------------------------------------------------------------------------------

SCHEDULE "B"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

 

COMPANY FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

AQUA SOCIETY GMBH
FRIEDBERG

 

Financial Statements
(US GAAP)

 

[bdo.gif]
BDO Deutsche Warentreuhand Aktiengesellschaft
Wirtschaftsprüfungsgesellschaft

--------------------------------------------------------------------------------


[bdo.gif]
ha
41/2004/6


CONTENTS

  Page     Report of Independent Registered Public Accounting Firm 1     Balance
Sheets as of July 31, 2004 and May 13, 2004 2     Statement of Operations for
the Period from inception to July 31, 2004 3     Statement of Stockholders'
Equity for the Period from inception to July 31, 2004 4     Statement of Cash
Flows 5     Notes to Audited Financial Statements 6

 

--------------------------------------------------------------------------------

[page1.jpg]

--------------------------------------------------------------------------------

[page2.jpg]

--------------------------------------------------------------------------------

[page3.jpg]

--------------------------------------------------------------------------------

[page4.jpg]

--------------------------------------------------------------------------------

[page5.jpg]

--------------------------------------------------------------------------------

[page6.jpg]

--------------------------------------------------------------------------------

[page7.jpg]

--------------------------------------------------------------------------------

SCHEDULE "C"

to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

 

EMPLOYMENT, SERVICE & PENSION AGREEMENTS OF THE COMPANY

None.

--------------------------------------------------------------------------------

SCHEDULE "D"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

 

REAL PROPERTY & LEASES OF THE COMPANY

None.

--------------------------------------------------------------------------------

SCHEDULE "E"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

 

ENCUMBRANCES ON THE COMPANY'S ASSETS

None.

--------------------------------------------------------------------------------

SCHEDULE "F"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

 

COMPANY LITIGATION

None.

--------------------------------------------------------------------------------

SCHEDULE "G"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

 

PURCHASER LITIGATION

None.

--------------------------------------------------------------------------------

SCHEDULE "H"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

REGISTERED TRADEMARKS, TRADE NAMES & PATENTS OF THE COMPANY

  Description German Patent Application No. 101 29 047.0 Fully sintered heat
exchangers in all possible geometric forms for all application purposes. German
Publication No. DE 102 23 578 A 1
Device for the production of water for industrial/domestic use International
Publication No. WO 01/753181 A3
Transportable Cool Box System Technology International Publication No. WO
01/753181 A2
Transportable Cool Box System Technology


--------------------------------------------------------------------------------

SCHEDULE "I"

     to that Share Purchase Agreement
dated for reference as of the 3rd day of September, 2004

 

 

FORM OF PURCHASER WARRANTS

--------------------------------------------------------------------------------

"THE SPECIAL WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE
ISSUED UPON THE EXERCISE OF THESE SPECIAL WARRANTS HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE ACT. THESE SPECIAL WARRANTS MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
HEDGING TRANSACTIONS INVOLVING THESE SPECIAL WARRANTS OR THE SECURITIES TO BE
ISSUED UPON EXERCISE OF THESE SPECIAL WARRANTS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT. THE SPECIAL WARRANTS REPRESENTED BY THIS CERTIFICATE
MAY NOT BE EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON AS THAT TERM IS DEFINED
BY REGULATION S UNLESS REGISTERED UNDER THE ACT OR AN EXEMPTION TO REGISTRATION
IS AVAILABLE."

SPECIAL WARRANT
CERTIFICATE NO. 

________________________SPECIAL WARRANTS entitling the holder to acquire,
subject to adjustment, one share in the common stock of V G Tech, Inc. for each
Special Warrant represented hereby.


SPECIAL WARRANT CERTIFICATE

V G TECH, INC.
(Incorporated under the laws of Nevada)

THIS IS TO CERTIFY THAT, for value received,

 

(the "Holder") is entitled, without any further payment therefor, to acquire in
the manner and subject to the restrictions and adjustments set forth herein,
during the Exercise Period (as defined below) and without the payment of any
consideration, one fully paid and non-assessable share (a "Common Share") in the
common stock of V G Tech, Inc. (the "Corporation") for each Special Warrant
represented hereby.

"Exercise Period" means the period commencing on the date (the "Triggering
Date") upon which the Corporation is authorized to issue at least 200,000,000
shares in the common stock of the Corporation and ending at 4:00 p.m. (Pacific
Standard time) on the tenth business day after the Triggering Date (the
"Termination Date").

The right to acquire Common Shares may only be exercised within the Exercise
Period by the Holder:

  i)     
duly completing and executing the Exercise Form attached hereto; and
        ii)     
surrendering this special warrant certificate to the offices of the Corporation
at 4676 West 6 th Avenue, Suite A, Vancouver, British Columbia, Canada, V6K 1V7.

This special warrant certificate shall be effectively surrendered (unless deemed
to be surrendered) only upon personal delivery hereof or, if sent by mail or
other means of transmission, upon actual receipt thereof by the Corporation.

--------------------------------------------------------------------------------

- 29 -

Any Special Warrants not exercised immediately prior to the expiry of the
Exercise Period shall be deemed to be exercised and this special warrant
certificate deemed to be surrendered without any further act by the Holder and
the Common Shares to which the Holder is entitled shall be issued in the name of
the Holder, effective on the first business day after the Termination Date.

Upon surrender (or deemed surrender) of this special warrant certificate, the
person in whose name the Common Shares are issued shall be deemed for all
purposes to be the holder of record of such Common Shares. The Corporation will
cause certificates representing such Common Shares to be forthwith mailed by
registered mail to such person at the address set out on this special warrant
certificate or as specified in the Exercise Form.

If this special warrant certificate is mutilated, lost, destroyed or stolen the
Corporation shall issue and deliver a new certificate representing the same
number of Special Warrants as this certificate in lieu of and in substitution
for such mutilated, lost, destroyed or stolen certificate. The applicant for the
issue of the new special warrant certificate shall bear the costs of the issue
thereof and shall furnish the Corporation with such evidence of ownership and of
the loss, destruction or theft of the certificate and with such indemnity and
surety bond as the Corporation may require.

Upon any alteration of the Common Shares, including any subdivision,
consolidation or reclassification, and upon any form of reorganization of the
Corporation, including any amalgamation, merger or arrangement, the Holder, upon
exercise of the Special Warrants following the occurrence of any of those
events, shall be entitled to receive the same number and kind of securities that
it would have been entitled to receive had it exercised its Special Warrants
immediately prior to the occurrence of those events.

The holding of the Special Warrants evidenced by this certificate shall not
constitute the Holder a shareholder of the Corporation or entitle the Holder to
any right or interest in respect thereof except as expressly provided in this
certificate.

The Special Warrants evidenced by this certificate are not transferable.

Time shall be of the essence hereof.

IN WITNESS WHEREOF the Corporation has caused this special warrant certificate
to be signed by its duly authorized officer as of 9th day of September, 2004.

  V G TECH, INC.                By:        Authorized Signatory 




--------------------------------------------------------------------------------

EXERCISE FORM

TO:  V G Tech, Inc. (the "Corporation")    4676 West 6 th Avenue, Suite A  
Vancouver, British Columbia, V6K 1V7 

The undersigned hereby exercises the right to acquire
________________________________ shares (the "Common Shares") in the common
stock of the Corporation as provided in the special warrant certificate
surrendered herewith according to the conditions thereof.

The certificates for the Common Shares are to be issued as follows:

  NAME:                     (please print)              ADDRESS:       

                Note: If further certificates required, please attach (and
initial) schedule giving these particulars.

DATED this ________day of ______________________________________,
_______________.

 

Signature Guaranteed   Signature of Special Warrant Holder  (see Instruction no.
2)        Name (please print) 

Instructions

1.     
The registered special warrant holder may exercise its right to acquire Common
Shares by completing this form and surrendering it and the special warrant
certificate representing the Special Warrants being exercised to the Corporation
at the address set out above. Certificates for Common Shares will be made
available for pick-up or mailed by registered mail forthwith after the exercise
of the Special Warrants.
  2.     
If the Exercise Form indicates that Common Shares are to be issued to a person
or persons other than the registered holder of the special warrant certificate,
the signature of such holder on the Exercise Form must be guaranteed by an
authorized officer of a chartered bank, trust company or an investment dealer
who is a member of a recognized stock exchange.
  3.     
If the Exercise Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a judiciary
or representative capacity, it must be accompanied by evidence of authority to
sign satisfactory to the Corporation.


--------------------------------------------------------------------------------